[exhibit101001.jpg]
Exhibit 10.1 Paycheck Protection Program Term Note $4,788,100.00 April 16, 2020
FOR VALUE RECEIVED, FLOTEK INDUSTRIES, INC. (the “Borrower”), with an address at
10603 WEST SAM HOUSTON PARKWAY NORTH, SUITE 300, HOUSTON, TEXAS 77064, promises
to pay to the order of PNC BANK, NATIONAL ASSOCIATION (the “Bank”), in lawful
money of the United States of America in immediately available funds at its
offices located at 222 Delaware Avenue, Wilmington, Delaware 19801, Attn:
Business Banking, or at such other location as the Bank may designate from time
to time, the principal sum of $4,788,100.00 (the “Facility”), together with
interest accruing on the outstanding principal balance from the date hereof, all
as provided below. This Note is being issued pursuant to the Coronavirus Aid,
Relief, and Economic Security (CARES) Act’s Paycheck Protection Program (the
“Program”). 1. Rate of Interest. Amounts outstanding under this Note will bear
interest at a rate per annum (“Fixed Rate”) which is at all times equal to
1.00%. Interest will be calculated based on the actual number of days that
principal is outstanding over a year of 360 days. In no event will the rate of
interest hereunder exceed the maximum rate allowed by law. 2. Structure; Payment
Terms. During the period (the “Deferral Period”) beginning on the date of this
Note and ending on the 6 month anniversary of the date of this Note (the
“Deferral Expiration Date”), interest on the outstanding principal balance will
accrue at the Fixed Rate, but neither principal nor interest shall be due and
payable during the Deferral Period. On the Deferral Expiration Date, the
outstanding principal of the Facility that is not forgiven under the Program
(the “Conversion Balance”) shall convert to an amortizing term loan payable as
set forth below. On the 15th day of the 7th month following the date of this
Note (the “First Payment Date”), all accrued interest that is not forgiven under
the Program shall be due and payable. Additionally, on the First Payment Date,
and continuing on the 15th day of each month thereafter until the 2nd
anniversary of the date of this Note (the “Maturity Date”), equal installments
of principal shall be due and payable, each in an amount determined by dividing
the Conversion Balance by 18 (the “Monthly Principal Amount”). Interest shall be
payable at the same times as the Monthly Principal Amount. Any outstanding
principal and accrued interest shall be due and payable in full on the Maturity
Date. If any payment under this Note shall become due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in computing interest in connection
with such payment. “Business Day” shall mean any day other than a Saturday or
Sunday or a legal holiday on which commercial banks are authorized or required
by law to be closed for business in the State of Delaware. The Borrower hereby
authorizes the Bank to charge the Borrower’s deposit account at the Bank for any
payment when due. Payments received will be applied to charges, fees and
expenses (including attorneys’ fees), accrued interest and principal in any
order the Bank may choose, in its sole discretion. 3. Forgiveness of the
Facility. The Borrower may apply to the Bank for forgiveness of the amount due
on this Facility in an amount based on the sum of the following costs incurred
by the Borrower during the 8-week period beginning on the date of first
disbursement of this Facility: (a) payroll costs; (b) any payment of interest on
a covered mortgage obligation (which shall not include any prepayment of or
payment of principal on a covered mortgage obligation); (c) any payment on a
covered rent obligation; and (d) any covered utility payment. The amount of
forgiveness shall be calculated (and may be reduced) in accordance with the
requirements of the Program, including the provisions of Section 1106 of the
Coronavirus Aid, Relief, and Economic Security Act (CARES Act) (P.L. 116-136).
Not more than 25% of the amount forgiven can be attributable to non-payroll PPP
– Term Note April 2020



--------------------------------------------------------------------------------



 
[exhibit101002.jpg]
costs. If the Borrower has received an EIDL (as defined in the attached
Certification), the amount of such loan shall be subtracted from the loan
forgiveness amount. 4. Late Payments; Default Rate. If the Borrower fails to
make any payment of principal, interest or other amount coming due pursuant to
the provisions of this Note within fifteen (15) calendar days of the date due
and payable, the Borrower also shall pay to the Bank a late charge equal to the
lesser of five percent (5%) of the amount of such payment or $100.00 (the “Late
Charge”). Such fifteen (15) day period shall not be construed in any way to
extend the due date of any such payment. Upon maturity, whether by acceleration,
demand or otherwise, and at the Bank’s option upon the occurrence of any Event
of Default (as hereinafter defined) and during the continuance thereof, each
advance outstanding under this Note shall bear interest at a rate per annum
(based on the actual number of days that principal is outstanding over a year of
360 days) which shall be five percentage points (5.00%) in excess of the
interest rate in effect from time to time under this Note but not more than the
maximum rate allowed by law (the “Default Rate”). The Default Rate shall
continue to apply whether or not judgment shall be entered on this Note. Both
the Late Charge and the Default Rate are imposed as liquidated damages for the
purpose of defraying the Bank’s expenses incident to the handling of delinquent
payments, but are in addition to, and not in lieu of, the Bank’s exercise of any
rights and remedies hereunder, under the other Loan Documents (as defined below)
or under applicable law, and any fees and expenses of any agents or attorneys
which the Bank may employ. In addition, the Default Rate reflects the increased
credit risk to the Bank of carrying a loan that is in default. The Borrower
agrees that the Late Charge and Default Rate are reasonable forecasts of just
compensation for anticipated and actual harm incurred by the Bank, and that the
actual harm incurred by the Bank cannot be estimated with certainty and without
difficulty. As used in this Note, “Loan Documents” means, individually and
collectively, this Note, together with all other agreements and documents
executed and/or delivered in connection with this Note or referred to in this
Note, as amended, modified or renewed from time to time. 5. Prepayment. The
Borrower shall have the right to prepay any amounts outstanding under this Note
at any time and from time to time, in whole or in part, without penalty. 6.
Increased Costs; Yield Protection. On written demand, together with written
evidence of the justification therefor, the Borrower agrees to pay the Bank all
direct costs incurred, any losses suffered or payments made by the Bank as a
result of any Change in Law (hereinafter defined), imposing any reserve,
deposit, allocation of capital or similar requirement (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) on the Bank, its holding company or any of their respective assets
relative to the Facility. “Change in Law” means the occurrence, after the date
of this Note, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any governmental authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any governmental authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. 7. Representations, Warranties and Covenants. (a) The
Borrower hereby represents and warrants that, if not a natural person, the
Borrower is duly organized, validly existing and in good standing under the laws
of the state of its incorporation or organization and has the power and
authority to own and operate its assets and to conduct its business as now or
proposed to be carried on, and is duly qualified, licensed and in good standing
to do business in all jurisdictions where its ownership of property or the
nature of its business requires such qualification or licensing. The Borrower
further hereby represents and warrants that it was duly organized, validly
existing and in good standing as of February - 2 - PPP - Term Note April 2020



--------------------------------------------------------------------------------



 
[exhibit101003.jpg]
15, 2020 and had employees for whom it paid salaries and payroll taxes or paid
independent contractors, as reported on a Form 1099-MISC. (b) The Borrower
certifies, acknowledges and agrees that the certifications contained in the
Paycheck Protection Program Certification and the Program application delivered
to the Bank are true and correct, which certifications are hereby incorporated
herein by this reference as if set forth herein. (c) The Borrower covenants and
agrees that the Borrower will do all things necessary to (i) maintain, renew and
keep in full force and effect its organizational existence and all rights,
permits and franchises necessary to enable it to continue its business as
currently conducted; (ii) continue in operation in substantially the same manner
as at present, to the extent permitted by applicable law (including without
limitation any statute, ordinance, rule or regulation relating to employment
practices, pension benefits or environmental, occupational and health standards
and controls); and (iii) comply with all laws applicable to the Borrower and to
the operation of its business (including without limitation any statute,
ordinance, rule or regulation relating to employment practices, pension benefits
or environmental, occupational and health standards and controls). (d) The
Borrower covenants and agrees that, without the Bank’s prior written consent,
the Borrower shall not make or permit any change in (i) the composition of its
current executive management; (ii) its ownership or equity structure; or (iii)
its form of organization, including a division into two or more entities. The
Borrower will not make any distribution of company assets that would adversely
affect its financial condition, or transfer (including pledging) or dispose of
any assets, except in the ordinary course of business. (e) The Borrower
represents and warrants that (i) the Borrower has full power and authority to
enter into the transactions provided for in this Note and the other Loan
Documents; (ii) all necessary action to authorize the execution and delivery of
this Note and the other Loan Documents has been properly taken; (iii) this Note
and the other Loan Documents, when executed and delivered by the Borrower, will
constitute the legal, valid and binding obligations of the Borrower enforceable
in accordance with their terms; (iv) the Borrower is and will continue to be
duly authorized to perform all of the terms and provisions of this Note and the
other Loan Documents; (v) there does not exist, either before or after giving
effect to the terms of this Note, any default or violation by the Borrower of or
under any of the terms, conditions or obligations of any of its governing
documents; and (vi) the Borrower does not require the consent of any party with
respect to this Note, the other Loan Documents or the Facility except for such
consents that have been obtained. (f) The Borrower covenants and agrees to take
all such additional actions and promptly provide to the Bank all additional
documents, statements and information as the Bank may require from time to time,
in its discretion, in connection with the SBA’s requirements or requests under
or in respect of the Program or the general standard operating procedures of the
SBA. (g) The Borrower authorizes and directs the Bank to disburse the proceeds
of the Facility and to direct payments due under the Facility in accordance with
the Disbursement and Payment Authorization Instructions attached to this Note as
Exhibit A. 8. Other Loan Documents. Notwithstanding any provision to the
contrary in any Loan Document or any other collateral security documents that
may have been or may in the future be executed and delivered to the Bank, or an
agent acting on behalf of the Bank, to secure any obligations of the Borrower to
the Bank, this Note is not intended to be secured by real property, and the
applicability of any lien on such real property to secure this Note is expressly
disclaimed by the Bank. 9. Events of Default. The occurrence of any of the
following events will be deemed to be an “Event of Default” under this Note: (i)
the nonpayment of any principal, interest or other indebtedness under this Note
when due; (ii) the occurrence of any event of default or any default and the
lapse of any notice or cure period, or the Borrower’s failure to observe or
perform any covenant or other agreement, under or contained in any Loan
Document; (iii) the filing by or against the Borrower of any proceeding in
bankruptcy, receivership, insolvency, - 3 - PPP - Term Note April 2020



--------------------------------------------------------------------------------



 
[exhibit101004.jpg]
reorganization, liquidation, conservatorship or similar proceeding (and, in the
case of any such proceeding instituted against the Borrower, such proceeding is
not dismissed or stayed within 30 days of the commencement thereof, provided
that the Bank shall not be obligated to advance additional funds hereunder
during such period); (iv) any assignment by the Borrower for the benefit of
creditors, or any levy, garnishment, attachment or similar proceeding is
instituted against any property of the Borrower held by or deposited with the
Bank; (v) the commencement of any foreclosure or forfeiture proceeding,
execution or attachment against any collateral securing the obligations of the
Borrower to the Bank; (vi) the entry of a final judgment against the Borrower
and the failure of the Borrower to discharge the judgment within ten (10) days
of the entry thereof; (vii) any merger, consolidation, division or other
reorganization of, with or by the Borrower, or the sale or other transfer of all
or any substantial part of the Borrower’s property or assets; (viii) any change
in the Borrower’s business, assets, operations, financial condition or results
of operations or equity ownership that has or could reasonably be expected to
have any material adverse effect on the Borrower; (ix) the Borrower ceases doing
business as a going concern; (x) any representation or warranty made by the
Borrower to the Bank in any Loan Document or any other documents now or in the
future evidencing or securing the obligations of the Borrower to the Bank, is
false, erroneous or misleading in any material respect; (xi) the death,
incarceration, indictment or legal incompetency of any individual Borrower or,
if the Borrower is a partnership or limited liability company, the death,
incarceration, indictment or legal incompetency of any individual general
partner or member; or (xii) failure of the Borrower to notify the Bank within
ten (10) days of any change of the Borrower’s address. Upon the occurrence of an
Event of Default: (a) the Bank shall be under no further obligation to make
advances hereunder; (b) if an Event of Default specified in clause (iii) or (iv)
above shall occur, the outstanding principal balance and accrued interest
hereunder together with any additional amounts payable hereunder shall be
immediately due and payable without demand or notice of any kind; (c) if any
other Event of Default shall occur, the outstanding principal balance and
accrued interest hereunder together with any additional amounts payable
hereunder, at the Bank’s option and without demand or notice of any kind, may be
accelerated and become immediately due and payable; (d) at the Bank’s option,
this Note will bear interest at the Default Rate from the date of the occurrence
of the Event of Default; and (e) the Bank may exercise from time to time any of
the rights and remedies available under the Loan Documents or under applicable
law. The Borrower acknowledges that upon the occurrence of an Event of Default,
SBA, as defined below, may be required to pay the Lender under the SBA
guarantee, and SBA may then seek recovery on the Facility (to the extent any
balance remains after loan forgiveness). 10. Right of Setoff. In addition to all
liens upon and rights of setoff against the Borrower’s money, securities or
other property given to the Bank by law, the Bank shall have, with respect to
the Borrower’s obligations to the Bank under this Note and to the extent
permitted by law, a contractual possessory security interest in and a
contractual right of setoff against, and the Borrower hereby grants the Bank a
security interest in, and hereby assigns, conveys, delivers, pledges and
transfers to the Bank, all of the Borrower’s right, title and interest in and
to, all of the Borrower’s deposits, moneys, securities and other property now or
hereafter in the possession of or on deposit with, or in transit to, the Bank or
any other direct or indirect subsidiary of The PNC Financial Services Group,
Inc., whether held in a general or special account or deposit, whether held
jointly with someone else, or whether held for safekeeping or otherwise,
excluding, however, all IRA, Keogh, and trust accounts. Every such security
interest and right of setoff may be exercised without demand upon or notice to
the Borrower. Every such right of setoff shall be deemed to have been exercised
immediately upon the occurrence of an Event of Default hereunder without any
action of the Bank, although the Bank may enter such setoff on its books and
records at a later time. 11. Financial and Other Information. Within forty five
(45) days after the Bank’s request, the Borrower agrees to deliver any financial
and other business and ownership information concerning the Borrower that the
Bank may request from time to time, such as annual and interim financial
statements (all of which shall be prepared in accordance with generally accepted
accounting principles), federal income tax returns. The Borrower also agrees to
deliver to the Bank, promptly upon the Bank’s request, certification(s) of
beneficial owners in the form requested by the Bank (as executed and delivered
to the Bank on or prior to the date of this Note and updated from time to time,
the “Certification of Beneficial Owners”). If the Borrower was required to
execute - 4 - PPP - Term Note April 2020



--------------------------------------------------------------------------------



 
[exhibit101005.jpg]
and deliver to the Bank a Certification of Beneficial Owners, (a) the Borrower
represents and warrants, as of the date of this Note and as of the date each
updated Certification of Beneficial Owners is provided to the Bank, that the
information in the Certification of Beneficial Owners is true, complete and
correct, and (b) the Borrower agrees to provide confirmation of the accuracy of
the information set forth in the Certification of Beneficial Owners, or deliver
a new Certification of Beneficial Owners in form and substance acceptable to the
Bank, as and when requested by the Bank and/or when any individual identified on
the most recent Certification of Beneficial Owners provided to the Bank as a
controlling party and/or a direct or indirect individual owner has changed. The
Borrower further agrees to provide such other information and documentation as
may reasonably be requested by the Bank from time to time for purposes of
compliance by the Bank with applicable laws (including without limitation the
USA PATRIOT Act and other “know your customer” and anti-money laundering rules
and regulations), and any policy or procedure implemented by the Bank to comply
therewith. Additionally, the Borrower will keep books and records in a manner
satisfactory to the Bank and allow the Bank and SBA to inspect and audit books,
records and papers relating to the Borrower’s financial or business condition.
12. Anti-Money Laundering/International Trade Law Compliance. The Borrower
represents and warrants to the Bank, as of the date of this Note, the date of
each advance of proceeds under the Facility, the date of any renewal, extension
or modification of the Facility, and at all times until the Facility has been
terminated and all amounts thereunder have been indefeasibly paid in full, that:
(a) no Covered Entity (i) is a Sanctioned Person; (ii) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person; or (iii) does business in or with, or derives any of its operating
income from investments in or transactions with, any Sanctioned Country or
Sanctioned Person in violation of any law, regulation, order or directive
enforced by any Compliance Authority; (b) the proceeds of the Facility will not
be used to fund any operations in, finance any investments or activities in, or,
make any payments to, a Sanctioned Country or Sanctioned Person in violation of
any law, regulation, order or directive enforced by any Compliance Authority;
(c) the funds used to repay the Facility are not derived from any unlawful
activity; and (d) each Covered Entity is in compliance with, and no Covered
Entity engages in any dealings or transactions prohibited by, any laws of the
United States, including but not limited to any Anti-Terrorism Laws. Borrower
covenants and agrees that it shall immediately notify the Bank in writing upon
the occurrence of a Reportable Compliance Event. As used herein: “Anti-Terrorism
Laws” means any laws relating to terrorism, trade sanctions programs and
embargoes, import/export licensing, money laundering, or bribery, all as
amended, supplemented or replaced from time to time; “Compliance Authority”
means each and all of the (a) U.S. Treasury Department/Office of Foreign Assets
Control, (b) U.S. Treasury Department/Financial Crimes Enforcement Network, (c)
U.S. State Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission;
“Covered Entity” means the Borrower, its affiliates and subsidiaries, all
guarantors, pledgors of collateral, all owners of the foregoing, and all brokers
or other agents of the Borrower acting in any capacity in connection with the
Facility; “Reportable Compliance Event” means that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law; “Sanctioned Country” means a country subject to a sanctions
program maintained by any Compliance Authority; and “Sanctioned Person” means
any individual person, group, regime, entity or thing listed or otherwise
recognized as a specially designated, prohibited, sanctioned or debarred person
or entity, or subject to any limitations or prohibitions (including but not
limited to the blocking of property or rejection of transactions), under any
order or directive of any Compliance Authority or otherwise subject to, or
specially designated under, any sanctions program maintained by any Compliance
Authority. 13. Indemnity. The Borrower agrees to indemnify each of the Bank,
each legal entity, if any, who controls, is controlled by or is under common
control with the Bank, and each of their respective directors, officers and
employees (the “Indemnified Parties”), and to defend and hold each Indemnified
Party harmless from and against any and all claims, damages, losses, liabilities
and expenses (including all fees and charges of internal or - 5 - PPP - Term
Note April 2020



--------------------------------------------------------------------------------



 
[exhibit101006.jpg]
external counsel with whom any Indemnified Party may consult and all expenses of
litigation and preparation therefor) which any Indemnified Party may incur or
which may be asserted against any Indemnified Party by any person, entity or
governmental authority (including any person or entity claiming derivatively on
behalf of the Borrower), in connection with or arising out of or relating to the
matters referred to in this Note or in the other Loan Documents or the use of
any advance hereunder, whether (a) arising from or incurred in connection with
any breach of a representation, warranty or covenant by the Borrower, or (b)
arising out of or resulting from any suit, action, claim, proceeding or
governmental investigation, pending or threatened, whether based on statute,
regulation or order, or tort, or contract or otherwise, before any court or
governmental authority; provided, however, that the foregoing indemnity
agreement shall not apply to any claims, damages, losses, liabilities and
expenses solely attributable to an Indemnified Party's gross negligence or
willful misconduct. The indemnity agreement contained in this Paragraph shall
survive the termination of this Note, payment of any advance hereunder and the
assignment of any rights hereunder. The Borrower may participate at its expense
in the defense of any such action or claim. 14. Miscellaneous. All notices,
demands, requests, consents, approvals and other communications required or
permitted hereunder (“Notices”) must be in writing (except as may be agreed
otherwise above with respect to borrowing requests or as otherwise provided in
this Note) and will be effective upon receipt. Notices may be given in any
manner to which the parties may agree. Without limiting the foregoing,
first-class mail, postage prepaid, facsimile transmission and commercial courier
service are hereby agreed to as acceptable methods for giving Notices. In
addition, the parties agree that Notices may be sent electronically to any
electronic address provided by a party from time to time. Notices may be sent to
a party’s address as set forth above or to such other address as any party may
give to the other for such purpose in accordance with this paragraph. No delay
or omission on the Bank’s part to exercise any right or power arising hereunder
will impair any such right or power or be considered a waiver of any such right
or power, nor will the Bank’s action or inaction impair any such right or power.
The Bank’s rights and remedies hereunder are cumulative and not exclusive of any
other rights or remedies which the Bank may have under other agreements, at law
or in equity. No modification, amendment or waiver of, or consent to any
departure by the Borrower from, any provision of this Note will be effective
unless made in a writing signed by the Bank, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Notwithstanding the foregoing, the Bank may modify this Note for the
purposes of completing missing content or correcting erroneous content, without
the need for a written amendment, provided that the Bank shall send a copy of
any such modification to the Borrower (which notice may be given by electronic
mail). The Borrower agrees to pay on demand, to the extent permitted by law, all
costs and expenses incurred by the Bank in the enforcement of its rights in this
Note and in any security therefor, including without limitation reasonable fees
and expenses of the Bank’s counsel. If any provision of this Note is found to be
invalid, illegal or unenforceable in any respect by a court, all the other
provisions of this Note will remain in full force and effect. The Borrower and
all other makers and indorsers of this Note hereby forever waive presentment,
protest, notice of dishonor and notice of non-payment. The Borrower also waives
all defenses based on suretyship or impairment of collateral. If this Note is
executed by more than one Borrower, the obligations of such persons or entities
hereunder will be joint and several. This Note shall bind the Borrower and its
heirs, executors, administrators, successors and assigns, and the benefits
hereof shall inure to the benefit of the Bank and its successors and assigns;
provided, however, that the Borrower may not assign this Note in whole or in
part without the Bank’s written consent and the Bank at any time may assign this
Note in whole or in part. This Note has been delivered to and accepted by the
Bank and will be deemed to be made in the State of Delaware. THIS NOTE WILL BE
INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE BANK AND THE BORROWER
DETERMINED IN ACCORDANCE WITH (I) FEDERAL REGULATIONS, AND (II) TO THE EXTENT
NOT PREEMPTED BY FEDERAL LAWS OR REGULATIONS, THE LAWS OF THE STATE OF DELAWARE,
EXCLUDING ITS CONFLICT OF LAWS RULES, INCLUDING WITHOUT LIMITATION THE
ELECTRONIC TRANSACTIONS ACT (OR EQUIVALENT) IN EFFECT IN THE STATE OF DELAWARE
(OR, TO THE EXTENT CONTROLLING, THE LAWS OF THE UNITED STATES OF AMERICA,
INCLUDING WITHOUT LIMITATION THE ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL
COMMERCE ACT). The Borrower hereby irrevocably consents to the exclusive
jurisdiction of any state or federal court in the State of Delaware; provided
that nothing contained in this Note will prevent the Bank from bringing any
action, enforcing any award or judgment or exercising any rights against the - 6
- PPP - Term Note April 2020



--------------------------------------------------------------------------------



 
[exhibit101007.jpg]
Borrower individually, against any security or against any property of the
Borrower within any other county, state or other foreign or domestic
jurisdiction. The Borrower acknowledges and agrees that the venue provided above
is the most convenient forum for both the Bank and the Borrower. The Borrower
waives any objection to venue and any objection based on a more convenient forum
in any action instituted under this Note. 15. Commercial Purpose. The Borrower
represents that the indebtedness evidenced by this Note is being incurred by the
Borrower solely for the purpose of acquiring or carrying on a business,
professional or commercial activity, and not for personal, family or household
purposes. 16. USA PATRIOT Act Notice. To help the government fight the funding
of terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
Borrower that opens an account. What this means: when the Borrower opens an
account, the Bank will ask for the business name, business address, taxpayer
identifying number and other information that will allow the Bank to identify
the Borrower, such as organizational documents. For some businesses and
organizations, the Bank may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization. 17. Authorization to Obtain Credit Reports. By signing below, each
person, who is signing in his or her individual capacity, requests and provides
written authorization to the Bank or its designee (and any assignee or potential
assignee hereof) to obtain such individual’s personal credit profile from one or
more national credit bureaus. This authorization extends to obtaining a credit
profile in (i) considering an application for credit that is evidenced,
guaranteed or secured by this document, (ii) assessing creditworthiness and
(iii) considering extensions of credit, including on an ongoing basis, as
necessary for the purposes of (a) update, renewal or extension of such credit or
additional credit, (b) reviewing, administering or collecting the resulting
account and (c) reporting on the repayment and satisfaction of such credit
obligations. By signing below, such individual further ratifies and confirms his
or her prior requests and authorizations with respect to the matters set forth
herein. For the avoidance of doubt, this provision does not apply to persons
signing below in their capacities as officers or other authorized
representatives of entities, organizations or governmental bodies. 18.
Electronic Signatures and Records. Notwithstanding any other provision herein,
the Borrower agrees that this Note, the Loan Documents, any amendments thereto,
and any other information, notice, signature card, agreement or authorization
related thereto (each, a “Communication”) may, at the Bank’s option, be in the
form of an electronic record. Any Communication may, at the Bank’s option, be
signed or executed using electronic signatures. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Bank of a manually signed paper Communication which has been
converted into electronic form (such as scanned into PDF format) for
transmission, delivery and/or retention. 19. Depository. Unless the Bank
otherwise agrees, the Borrower will establish and maintain with the Bank the
Borrower’s primary depository accounts. 20. Federal Law. When the U.S. Small
Business Administration (“SBA”) is the holder, this Note will be interpreted and
enforced under federal law, including SBA regulations. The Bank or SBA may use
state or local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not
waive any federal immunity from state or local control, penalty, tax, or
liability. As to this Note, the Borrower may not claim or assert against SBA any
local or state law to deny any obligation, defeat any claim of SBA, or preempt
federal law. 21. Non-Recourse. The Borrower and SBA shall have no recourse
against any individual shareholder, member or partner of the Borrower for
non-payment of the Facility, except to the extent that such shareholder, member
or partner uses the loan proceeds for an unauthorized purpose. 22. DISPUTE
RESOLUTIONS. - 7 - PPP - Term Note April 2020



--------------------------------------------------------------------------------



 
[exhibit101008.jpg]
(a) WAIVER OF JURY TRIAL. FOR ANY DISPUTE THAT IS NOT ARBITRATED, AND TO THE
EXTENT PERMITTED BY APPLICABLE LAW,THE BORROWER AND THE BANK IRREVOCABLY WAIVES
ANY AND ALL RIGHTS THE BORROWER OR THE BANK MAY HAVE TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS NOTE, ANY DOCUMENTS
EXECUTED IN CONNECTION WITH THIS NOTE OR ANY TRANSACTION CONTEMPLATED IN ANY OF
SUCH DOCUMENTS. THE BORROWER ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING
AND VOLUNTARY. (b) ARBITRATION OF DISPUTES. The Borrower or the Bank may elect
to submit any and all disputes arising out of or relating to the Loan Documents
or any breach thereof (a “Dispute”) to binding arbitration (i) Arbitration. Any
arbitration shall be conducted pursuant to and in accordance with the AAA
Commercial Arbitration Rules and, where applicable, the Supplementary Rules for
Large, Complex Commercial Disputes, and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. Such
arbitration shall be conducted in a mutually acceptable location. Except as
expressly set forth below, the procedures specified herein shall be the sole and
exclusive procedures for the resolution of Disputes; provided, however, that the
Borrower or the Bank may seek provisional or ancillary remedies, such as
preliminary injunctive relief, from a court having jurisdiction, before, during
or after the pendency of any arbitration proceeding. The institution and
maintenance of any action for such judicial relief, or pursuit of provisional or
ancillary remedies, shall not constitute a waiver of the right or obligation of
any party to submit any claim or dispute to arbitration. Nothing herein shall in
any way limit or modify any remedies available to the Bank under the Loan
Documents or otherwise at law or in equity. (ii) Motion Practice. In any
arbitration hereunder, the arbitrator(s) shall decide any pre- hearing motions
which are substantially similar to pre-hearing motions to dismiss for failure to
state a claim or motions for summary adjudication. (iii) Discovery. Discovery
shall be limited to the pre-hearing exchange of all documents which the Borrower
and the Bank intend to introduce at the hearing and any expert reports prepared
by any expert who will testify at the hearing. (iv) Sequential Hearing Days. At
the administrative conference conducted by the AAA, the Borrower and the Bank
and the AAA shall determine how to ensure that the hearing is started and
completed on sequential hearing days. Potential arbitrators shall be informed of
the anticipated length of the hearing and they shall not be subject to
appointment unless they agree to abide by the parties’ intent that, absent
exigent circumstances, the hearing shall be conducted on sequential days. (v)
Award. The award of the arbitrator(s) shall be accompanied by a statement of the
reasons upon which such award is based. (vi) Fees and Expenses. The Borrower and
the Bank shall each bear equally all fees and costs and expenses of the
arbitration, and each shall bear its own legal fees and expenses and the costs
of its experts and witnesses; provided, however, that if the arbitration panel
shall award to a party substantially all relief sought by such party, then,
notwithstanding any applicable governing law provisions, the other party shall
pay all costs, fees and expenses incurred by the prevailing party and such
costs, fees and expenses shall be included in such award. (vii) Confidentiality
of Disputes. The entire procedure shall be confidential and none of the parties
nor arbitrator(s) may disclose the existence, content, or results of any
arbitration hereunder without the written consent of all parties to the Dispute,
except (i) to the extent disclosure is required to enforce any applicable
arbitration award or may otherwise be required by law and (ii) that either party
may make such disclosures to its regulators, auditors, accountants, attorneys
and insurance representatives. No - 8 - PPP - Term Note April 2020



--------------------------------------------------------------------------------



 
[exhibit101009.jpg]
conduct, statements, promises, offers, views, or opinions of any party involved
in an arbitration hereunder shall be discoverable or admissible for any purposes
in litigation or other proceedings involving the parties to the Dispute and
shall not be disclosed to anyone not an agent, employee, expert, witness, or
representative for any of such parties. (viii) CLASS ACTION WAIVER. THE BORROWER
HEREBY WAIVES, WITH RESPECT TO ANY DISPUTE: (I) THE RIGHT TO PARTICIPATE IN A
CLASS ACTION, PRIVATE ATTORNEY GENERAL ACTION OR OTHER REPRESENTATIVE ACTION IN
COURT OR IN ARBITRATION, EITHER AS A CLASS REPRESENTATIVE OR CLASS MEMBER; AND
(II) THE RIGHT TO JOIN OR CONSOLIDATE CLAIMS WITH CLAIMS OF ANY OTHER PERSON.
The foregoing waiver is referred to herein as the “class action waiver”. The
Bank and the Borrower agree that no arbitrator shall have authority to conduct
any arbitration in violation of the class action waiver or to issue any relief
that applies to any person or entity other than the Borrower and/or the Bank
individually. The parties acknowledge that this class action waiver is material
and essential to the arbitration of any claims and is non-severable from this
Dispute Resolution section. If the class action waiver is voided, found
unenforceable, or limited with respect to any claim for which the Borrower seeks
class-wide relief, then this Dispute Resolution section (except for this
sentence) shall be null and void with respect to such claim, subject to the
right to appeal the limitation or invalidation of the class action waiver.
However, this Dispute Resolution section shall remain valid with respect to all
other claims and Disputes. The parties acknowledge and agree that under no
circumstances will a class action be arbitrated. (ix) Applicability of Federal
Arbitration Act. This Note evidences transaction(s) in interstate commerce, and
thus the Federal Arbitration Act governs the interpretation and enforcement of
this Dispute Resolution section. REMAINDER OF PAGE INTENTIONALLY LEFT BLANK - 9
- PPP - Term Note April 2020



--------------------------------------------------------------------------------



 
[exhibit101010.jpg]
If the Borrower is a legal entity, the undersigned certifies to the Bank that
the undersigned (individually and collectively if more than one, the “Authorized
Representative”) is and was authorized and directed to (i) execute and deliver,
including to electronically execute and deliver, in the name of and on behalf of
the Borrower, this Note and any other documents executed in connection with this
Note or the Facility, all in such form as may be requested by the Bank or
required under the Program and any of which may contain a provision waiving the
right to trial by jury; (ii) execute and deliver to or in favor of, including to
electronically execute and deliver to or in favor of, the Bank any amendments,
modifications, renewals or supplements of or to any of the foregoing agreements,
documents or instruments; (iii) take any other action requested, required or
deemed advisable by the Bank in order to effectuate the foregoing; and (iv)
delegate the foregoing duties to other representatives of the Borrower. The
undersigned further certifies that the Authorized Representative holds the
office, title or status with the Borrower specified below the Authorized
Representative’s signature. The Borrower acknowledges that it has read and
understands all the provisions of this Note, including the waiver of jury trial,
arbitration and class action waiver, and has been advised by counsel as
necessary or appropriate, or has elected not to seek the advice of counsel.
WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby. FLOTEK INDUSTRIES,
INC. By: (SEAL) Elizabeth Wilkinson, Chief Financial Officer By: (SEAL) John W.
Gibson, Chief Executive Officer - 10 - PPP - Term Note April 2020



--------------------------------------------------------------------------------



 
[exhibit101011.jpg]
EXHIBIT A TO PAYCHECK PROTECTION PROGRAM TERM NOTE DISBURSEMENT AND PAYMENT
AUTHORIZATION INSTRUCTIONS Loan Disbursement Authorization: Borrower authorizes
and directs the Bank to disburse the proceeds of the Facility as directed below.
Each authorized representative of the Borrower is authorized to make this
request, the Bank is entitled to rely conclusively on the below instructions to
make disbursements in the amount and manner specified. Disbursements Disburse
the proceeds of the Facility into the Borrower’s demand deposit account with PNC
Bank, Account No. Automatic Payment Authorization Under Facility: The Borrower
irrevocably authorizes and directs the Bank to charge any deposit account
identified above and maintained at the Bank (or such other account at the Bank
as the undersigned may designate to the Bank in writing from time to time) for
all payments of principal and interest due or fees on the Facility, and to debit
such account for the amount of such payments on the date each payment is due.
The Borrower acknowledges and agrees that, to the extent there are insufficient
funds in any such account to pay the required amounts when due, the Borrower
shall immediately pay to the Bank all sums remaining unpaid. This authorization
supplements, and does not limit, the Bank’s rights under the promissory note(s)
and other documents evidencing or securing the Facility. The Bank is entitled to
rely conclusively on this authorization until this authorization is terminated
by the Bank or the Borrower, and the Bank has had a reasonable time to act
thereon. - 11 - PPP - Term Note April 2020



--------------------------------------------------------------------------------



 
[exhibit101012.jpg]
Paycheck Protection Program Certification April 16, 2020 FLOTEK INDUSTRIES, INC.
(the “Borrower”) has applied to PNC Bank, National Association (the “Bank”) for
a Small Business Association (“SBA”) 7(a) Paycheck Protection Program loan (the
“PPP Loan”). The below signer understands that the statements made in this
certification are part of the agreement with the Bank and that the Bank will
rely on these statements when deciding whether or not to make the PPP Loan. I
certify, acknowledge and agree that I am an authorized officer of the Borrower
and am authorized on behalf of the Borrower to certify to the statements
provided in this application, and that the following are true and correct
statements: 1. The Borrower was in operation on February 15, 2020 and, if
Borrower is not a self-employed worker or independent contractor, had employees
for whom it paid salaries and payroll taxes or paid independent contractors, as
reported on a Form 1099-MISC. 2. The uncertainty of current economic conditions
makes necessary the PPP Loan request to support the ongoing operations of the
Borrower. 3. The proceeds of the PPP Loan will (a) solely be used to retain
workers and maintain payroll or make mortgage interest payments, lease payments,
and utility payments (the “Permitted Loan Purpose”), and (b) be allocated as set
forth in the Borrower’s application for the PPP Loan. At least 75 percent of the
proceeds of the PPP Loan will be used for payroll expenses. If the funds are
knowingly used for unauthorized purposes, the federal government may hold the
undersigned and the Borrower legally liable such as for charges of fraud. 4.
Documentation verifying the number of full-time equivalent employees on the
Borrower's payroll as well as the dollar amounts of payroll costs, covered
mortgage interest payments, covered rent payments, and covered utilities for the
eight week period following the disbursement of the PPP Loan will be provided to
the Bank. 5. The Borrower understands and agrees that loan forgiveness may be
provided if the Borrower uses all of the loan proceeds for the Permitted Loan
Purpose. The actual amount forgiven will be determined in accordance with the
requirements of the Program, including the provisions of Section 1106 of the
Coronavirus Aid, Relief, and Economic Security Act (CARES Act) (P.L. 116-136),
and in no event may more than 25 percent of the forgiven amount be attributable
to non-payroll costs. 6. The Borrower does not have any other PPP Loan
applications pending and will not apply for another PPP Loan. During the period
beginning on February 15, 2020 and ending on December 31, 2020 Borrower has not
received and will not receive another PPP Loan. 7. The Borrower shall notify the
Bank if the Borrower received an EIDL between January 31, 2020 and April 3, 2020
and the proceeds of such EIDL were or are used to retain workers and maintain
payroll; the proceeds of the PPP Loan must be used to refinance any such EIDL.
8. The information provided in the PPP Loan application and the information
provided in all supporting documents and forms is true and accurate in all
material respects. The Borrower and the undersigned understand that knowingly
making a false statement to obtain a guaranteed loan from SBA is punishable
under the law, including under 18 USC 1001 and 3571 by imprisonment of not more
than five years and/or a fine of up to $250,000; under 15 USC 645 by
imprisonment of not more than two years and/or a fine of not more than $5,000;
and, if submitted to a federally insured institution, under 18 USC 1014 by
imprisonment of not more than thirty years and/or a fine of not more than
$1,000,000. - 1 - Paycheck Protection Program Certification April 2020



--------------------------------------------------------------------------------



 
[exhibit101013.jpg]
9. The Borrower acknowledges that the Bank will confirm the eligible PPP Loan
amount using the Borrower’s tax information that it has submitted, including
without limitation, tax returns and tax transcripts (collectively, the “Tax
Information”). The Borrower affirms that the Tax Information is identical to
that submitted to the Internal Revenue Service. The Borrower also understands,
acknowledges, and agrees that the Bank can share the Borrower’s Tax Information
with (i) the SBA’s authorized representatives, including authorized
representatives of the SBA Office of Inspector General, (ii) the Bank’s
affiliates, and its and their respective directors, officers, employees, agents
and advisors (the “Representatives”), and (iii) any actual or potential owners
of a credit facility extended by the Bank or its Representatives to the
Borrower, any acquirers of any beneficial or other interest in such credit
facility, guarantor, servicers or service providers for such parties, and their
successors and/or assigns (the “Other Loan Participants”) for the purpose of (w)
compliance with SBA Loan Program Requirements and all SBA reviews, (x)
originating, maintaining, managing, monitoring, servicing, selling, insuring,
and securitizing a credit facility; (y) enforcing any of its rights or remedies
under the loan documents applicable to such credit facility (including, without
limitation, in connection with any collection action related thereto) or (z) as
otherwise permitted by applicable laws, including state and federal privacy and
data security laws, or if required to do so by legal process, regulation or law,
or in defense of any claims or causes of action against the Bank or any of its
Representatives. FLOTEK INDUSTRIES, INC. By: (SEAL) Elizabeth Wilkinson, Chief
Financial Officer By: (SEAL) John W. Gibson, Chief Executive Officer - 2 -
Paycheck Protection Program Certification April 2020



--------------------------------------------------------------------------------



 